Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 10 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Patent No. 10909889 B2 and Lee hereinafter) in view of Yang et al (US Pub No. 2019/0320048 A1 and Yang hereinafter)
Regarding Claim 1, Lee discloses (figs. 1-3B and see annotated figs below) a foldable display, comprising: 
a display layer (DP) disposed on the top surface of a flexible substrate (DP-B);
 an encapsulation layer (WM) covering the display layer; and 
a back plate (SM) disposed under the bottom surface of the flexible substrate, the back plate including:

a first bending part disposed between the reference plane and the first folding plane and having a first bending radius (see annotated figs below); and

    PNG
    media_image1.png
    588
    622
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    612
    646
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    699
    607
    media_image3.png
    Greyscale


wherein, in a folded state, the display layer is between the first folding plane and the reference plane, and between the second folding plane and the reference plane (see annotated figs above).
Lee does not explicitly disclose wherein the first folding plane is thinner than the reference plane.
However, Yang teaches (see annotated fig. 6D below) wherein the first folding plane is thinner than the reference plane.

    PNG
    media_image4.png
    452
    695
    media_image4.png
    Greyscale



Regarding claim 2, Lee/Yang discloses the foldable display according to claim 1.  Lee further teaches wherein: the back plate further includes: an upper surface having a flat condition; and a lower surface parallel with the upper surface (shows in fig.2). Yang further teaches the flexible substrate is attached to the upper surface with an optical adhesive ([0154]); and the lower surface parallel having level differences (fig. 3A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the lower surface parallel having level differences  of Yang to the foldable display of Lee in order to provide a structure in which a flexible display unit attached to a terminal body part, which is foldable into three stages, is maintained to be more level.

Regarding claim 3,Lee/Yang discloses the foldable display according to claim 1. Yang further teaches wherein the first folding plane is thinner than the second folding plane.

    PNG
    media_image4.png
    452
    695
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the first folding plane is thinner than the second folding plane of Yang to the foldable display of Lee in order to provide a structure in which a flexible display unit attached to a terminal body part, which is foldable into three stages, is maintained to be more level.
 
Regarding claim 4, Lee/Yang discloses the foldable display according to claim 1. Lee further teaches wherein a thickness of the first folding plane is equal to or thinner than (see annotated fig. 3B) a first thickness corresponding to the first bending part; and a thickness of the second folding plane is equal to or thicker than a second thickness corresponding to the second bending part (see annotated fig.3B).  




Regarding claim 5, Lee/Yang discloses the foldable display according to claim 1. Yang further teaches wherein: a thickness of the first folding plane (t11) is thinner than a first thickness (t1) corresponding to the first bending part, a thickness of the reference plane (t33) is thicker than the first thickness, a second thickness (t2) corresponding to the second bending part is thicker than the thickness of the reference plane; and a thickness of the second folding plane (t22) is  thicker than the second thickness. 

    PNG
    media_image5.png
    452
    695
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine wherein a thickness of the first folding plane is thinner than the first thickness, wherein a thickness of the reference plane is thicker than the first thickness, wherein the second thickness is thicker than the thickness of the 
 
Regarding claim 6, Lee/Yang discloses the foldable display according to claim 1. Yang further teaches wherein: a thickness of the first folding plane (t11) is equal to a first thickness corresponding to the first bending part (t1); a thickness of the reference plane (t3) is equal to a second thickness corresponding to the second bending part (t2); and a thickness of the second folding plane (t22) is thicker than the second thickness.  

    PNG
    media_image6.png
    452
    695
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine wherein a thickness of the first folding plane is equal to the first thickness, wherein a thickness of the reference plane is equal to the 
Regarding claim 7, Lee/Yang discloses the foldable display according to claim 1. Lee further (see figs 1-3B) teaches wherein: a thickness of the first folding plane is equal to a first thickness corresponding to the first bending part and thicknesses of the reference plane and the second folding plane are equal to a second thickness corresponding to the second bending part.  

Regarding claim 10, Lee/Yang discloses the foldable display according to claim 1. Lee further (see figs 1-3B) wherein: the first folding plane is folded over the reference plane; and the second folding plane is folded over the first folding plane.  

Regarding claim 21, Lee/Yang discloses the foldable display according to claim 1. Lee further (see figs 1-3B) wherein the first bending radius is smaller than the second bending radius (fig.3B).  

Regarding claim 22, Lee/Yang discloses the foldable display according to claim 1. Lee further (see figs 1-3B) wherein the both of the first and second folding planes are configured to fold inward, toward the reference plane, at the first and second bending parts, respectively (fig.3B).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al  in view of Yang et al and in view of Kee et al (US Pub No. 2010/0201604 A1 and Kee hereinafter)
Regarding claim 8, Lee/Yang discloses the foldable display according to claim 1.  Lee/Yang does not explicitly disclose wherein: a thickness of the first folding plane is equal to a first thickness corresponding to the first bending part, a thickness of the second folding plane is equal to a second thickness corresponding to the second bending part, and a thickness of the reference plane is thicker than the second thickness. However, Kee teaches (fig.3) wherein: a thickness of the first folding plane is equal to a first thickness corresponding to the first bending part, a thickness of the second folding plane is equal to a second thickness corresponding to the second bending part, and a thickness of the reference plane is thicker than the second thickness. 

    PNG
    media_image7.png
    440
    800
    media_image7.png
    Greyscale

.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al  in view of Yang et al and Cao et al (Us Pub No. 2020/0168821 A1 and Cao hereinafter)
Regarding claim 9, Lee/Yang discloses the foldable display according to claim 1.  Lee/Yang does not explicitly disclose wherein a thickness of the first folding plane, a thickness of the reference plane, and a thickness of the second folding plane are thicker than a first thickness corresponding to the first bending part and a second thickness corresponding to the second bending part.  However, Kee teaches (fig.1) wherein a thickness of the first folding plane, a thickness of the reference plane, and a thickness of the second folding plane are thicker than a first thickness corresponding to the first bending part and a second thickness corresponding to the second bending part.

    PNG
    media_image8.png
    427
    710
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a thickness of the first folding plane, a thickness of the reference plane, and a thickness of the second folding plane are thicker than a first thickness corresponding to the first bending part and a second thickness corresponding to the second bending part of Cao to the foldable display of Lee/Yang in order to provide a structure in which a flexible display unit attached to a terminal body part, which is foldable into three stages, is maintained to be more level.

Claims 11-15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al  in view of Lee et al 
Regarding claim 11, Yang discloses (see fig. 3A) a foldable display, comprising:


    PNG
    media_image9.png
    362
    809
    media_image9.png
    Greyscale

 a reference plane between the first bending part and the second bending part; a first folding plane expanded from the first bending part to a first opposite side of the reference plane; and a second folding plane expanded from the second bending part to a second opposite side of the reference plane, wherein the reference plane is thicker than the first folding plane and the first bending part (t3>t1), wherein the second folding plane is thicker than the first folding plane and the first bending part (t2>t2).

However, Lee teaches (see annotated fig. 3B) wherein, in a folded state: the upper surface at the second folding plane faces the lower surface at the first folding plane, and the upper surface at the first folding plane faces the upper surface at the reference plane.

    PNG
    media_image2.png
    612
    646
    media_image2.png
    Greyscale



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine wherein, in a folded state: the upper surface at the second folding plane faces the lower surface at the first folding plane, and the upper surface at the first folding plane faces the upper surface at the reference plane of Lee to 

Regarding claim 12, Yang/Lee discloses the foldable display according to claim 11. Lee  further teaches a flexible substrate (DP-B) disposed on the upper surface of the back plate (SM); a display layer disposed on the flexible substrate; an encapsulation layer (WM) covering the display layer; and a cover film (WM having cover layer) disposed on the encapsulation layer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine an encapsulation layer covering the display layer; and a cover film disposed on the encapsulation layer of Lee to the foldable display of Yang in order to protect the display device.

Regarding claim 13, Yang/Lee discloses the foldable display according to claim 11. Yang further teaches (fig. 3A) wherein a thickness of the second bending part is equal to or thicker (fig. 3A) than a thickness of the first bending part. 
 
Regarding claim 14, Yang/Lee discloses the foldable display according to claim 11. Yang further teaches (see annotated fig. 3A above) wherein: a thickness of the first folding plane is equal to or thinner than a thickness of the first bending part, and  a thickness of the second folding plane is equal to or thicker than a thickness of the second bending part.  

Regarding claim 15, Yang/Lee discloses the foldable display according to claim 11. Yang further teaches (see annotated fig. 3A above) wherein: the first folding plane (t1)  

    PNG
    media_image10.png
    294
    572
    media_image10.png
    Greyscale



Regarding claim 17, Yang/Lee discloses the foldable display according to claim 11. Lee further teaches (fig. 3B) wherein: a thickness of the first folding plane is equal to a thickness of the first bending part; and thicknesses of the reference plane and the second folding plane are equal to a thickness of the second bending part.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a thickness of the first folding plane is equal to a thickness of the first bending part; and thicknesses of the reference plane and the second folding plane are equal to a thickness of the second bending part of Lee to the foldable display of Yang in order to provide a structure in which a flexible display unit attached to a terminal body part, which is foldable into three stages, is maintained to be more level.
Regarding claim 20, Yang/Lee discloses the foldable display according to claim 11. Lee further teaches (fig. 3B) wherein: the first bending part is bent and the first folding plane is folded over the reference plane; and the second bending part is bent and the second folding plane is folded on the first folding plane.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the first bending part is bent and the first folding plane is folded over the reference plane; and the second bending part is bent and the second folding plane is folded on the first folding plane of Lee to the device of Yang in order to provide protect the display in a folded state.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al  in view of Lee et al and further in view of Choi et al (US Patent No. 10104788 B2 and Choi hereinafter)
Regarding claim 16, Yang/Lee discloses the foldable display according to claim 11. Yang/Lee does not explicitly disclose wherein: a thickness of the first folding plane is equal to a thickness of the first bending part; a thickness of the reference plane is equal to a thickness of the second bending part; and the second folding plane is thicker than the second bending part.  However, Choi teaches (see annotated fig. 2 below) wherein: a thickness of the first folding plane is equal to a thickness of the first bending part; a thickness of the reference plane is equal to a thickness of the second bending part; and the second folding plane is thicker than the second bending part. 

    PNG
    media_image11.png
    527
    818
    media_image11.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a thickness of the first folding plane is equal to a thickness of the first bending part; a thickness of the reference plane is equal to a thickness of the second bending part; and the second folding plane is thicker than the second bending part of Choi to the device of Yang/Lee in order to provide protect the display in a folded state.


Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al  in view of Lee et al and further in view of Kee et al 
Regarding claim 18, Yang/Lee discloses the foldable display according to claim 11. Yang/Lee does not explicitly disclose wherein: a thickness of the first folding plane is 

    PNG
    media_image7.png
    440
    800
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a thickness of the first folding plane is equal to a thickness of the first bending part ; a thickness of the second folding plane is equal to a thickness of the second bending part and the reference plane is thicker than the second bending part of Kee to the device of Yang/Lee in order to provide protect the display in a folded state.
 

Regarding claim 19, Yang/Lee discloses the foldable display according to claim 11. Yang/Lee does not explicitly disclose wherein the first folding plane, the reference plane, and the second folding plane are thicker than the first bending part and the second bending part. However, Kee teaches wherein the first folding plane, the reference plane, and the second folding plane are thicker than the first bending part and the second bending part. 

    PNG
    media_image7.png
    440
    800
    media_image7.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine wherein the first folding plane, the reference plane, and the second folding plane are thicker than the first bending part and the second bending part of Kee to the device of Yang/Lee in order to provide protect the display in a folded state.


Response to Arguments
Applicant’s arguments with respect to claims 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINHEE LEE can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841